     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 1 of 36




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

NATIONAL RIFLE ASSOCIATION
OF AMERICA, INC, and

RADFORD FANT,

      Plaintiffs,

      v.                                      Case No. 4:17-CV-128-MW-CAS

RICK SWEARINGEN, in his Official
Capacity as Commissioner of the Florida
Department of Law Enforcement, and

ASHLEY MOODY, in her Official Capacity
as Attorney General of Florida,

     Defendants.
_________________________________/

                 DEFENDANTS’ MOTION TO DISMISS AND
                INCORPORATED MEMORANDUM OF LAW

                             MOTION TO DISMISS

      Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

Defendants move to dismiss with prejudice Plaintiffs’ Second Amended Complaint

(DE54). For the reasons discussed below, Plaintiffs fail to state a claim as to either

their facial Second Amendment challenge or their facial Equal Protection

challenge. Setting aside Plaintiffs’ failure to state a claim, moreover, Florida’s

Attorney General should be dismissed as an improper party.
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 2 of 36




                           MEMORANDUM OF LAW

                                 INTRODUCTION

      On February 14, 2018, a 19-year-old used a lawfully purchased firearm to

kill 17 students and faculty members, and to injure many others, at Marjory

Stoneman Douglas High School in Parkland, Florida. Responding to that and other

incidents of gun violence, the Florida Legislature enacted the Marjory Stoneman

Douglas High School Public Safety Act, which, among other things, prohibits the

purchase of firearms by persons under the age of 21. See Fla. Stat. § 790.065(13).

      The Court should dismiss Plaintiffs’ complaint because it fails to state a

claim upon which relief may be granted. Reviewing the types of sources on which

the Supreme Court relied in Heller establishes that Florida’s age qualification is

fully consistent with the historical understanding of the scope of the Second

Amendment right. Even if the Court were to conclude that Florida’s age

qualification burdens conduct protected by the Second Amendment—and it does

not—courts considering similar challenges have concluded that, at most,

intermediate scrutiny applies to the kind of law at issue here. Florida does not ban

18-to-20-year-olds from possessing firearms, and a prohibition on those

individuals’ purchase of firearms expires once they reach 21. In light of the

important governmental objective at stake and the carefully targeted age

qualification, the statute easily passes intermediate scrutiny.


                                           2
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 3 of 36




      Plaintiffs’ Equal Protection challenge also fails as a matter of law. It is

hornbook law that age-based classifications such as Florida’s age qualification are

subject only to rational-basis review, and for the reasons that the statute passes

intermediate scrutiny, it passes rational-basis review.

      Finally, setting aside that Plaintiffs have not stated a claim, Plaintiffs have

sued an improper party. The Court should dismiss Florida’s Attorney General

because she is not authorized to enforce the challenged provision.

                                       BACKGROUND

      The National Rifle Association of America, Inc. (“NRA”) filed this lawsuit

against the Commissioner of the Florida Department of Law Enforcement and the

Florida Attorney General; both defendants were sued in their official capacities.

The complaint alleged that Florida’s age qualification 1 violates the Second

Amendment and Equal Protection Clause of the United States Constitution on both

facial and as-applied bases. DE1. Originally, the NRA was the sole plaintiff. DE1

¶ 8. The NRA then sought leave to amend its complaint to add a new plaintiff (Jane


      1
          The full text of § 790.065(13) provides:

      A person younger than 21 years of age may not purchase a firearm. The sale or
      transfer of a firearm to a person younger than 21 years of age may not be made or
      facilitated by a licensed importer, licensed manufacturer, or licensed dealer. A
      person who violates this subsection commits a felony of the third degree,
      punishable as provided in s. 775.082, s. 775.083, or s. 775.084. The prohibitions
      of this subsection do not apply to the purchase of a rifle or shotgun by a law
      enforcement officer or correctional officer, as those terms are defined in s.
      943.10(1), (2), (3), (6), (7), (8), or (9), or a servicemember as defined in s. 250.01.

                                                 3
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 4 of 36




Doe) and refer to an NRA member (John Doe), as well as leave to allow those two

individuals to proceed pseudonymously. DE18, DE19. This Court denied Plaintiffs

leave to proceed under pseudonyms (DE32), and the NRA appealed; after briefing,

the Eleventh Circuit granted the NRA’s motion to dismiss its appeal.

      Upon returning to this Court, the NRA amended its complaint again. DE54.

In its Second Amended Complaint, the NRA (1) added a new plaintiff, Radford

Fant; and (2) narrowed its complaint to two causes of action. Plaintiffs now assert

only facial challenges to Section 790.065(13) under both the Second Amendment

and the Equal Protection Clause of the United States Constitution. DE54 ¶¶ 25-33.

                              LEGAL STANDARD
      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is appropriate to assess Plaintiffs’

claims on a motion to dismiss. See, e.g., Hamilton v. Pallozzi, 848 F.3d 614 (4th

Cir. 2017) (affirming dismissal of Second Amendment complaint for failure to

state a claim); Wilson v. Lynch, 835 F.3d 1083 (9th Cir. 2016) (same); Drake v.

Filko, 724 F.3d 426 (3d Cir. 2013) (same).




                                         4
      Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 5 of 36




                                       ARGUMENT

I.     FLA. STAT. § 790.065(13) DOES NOT VIOLATE THE SECOND AMENDMENT.
      Like its sister circuits, 2 the Eleventh Circuit “employ[s] a two-step inquiry

when faced with Second Amendment challenges.” United States v. Focia, 869 F.3d

1269, 1285 (11th Cir. 2017). First, the Court must “ask if the restricted activity is

protected by the Second Amendment in the first place.” Id. (quoting

GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1260 n.34 (11th Cir. 2012). “If

the challenged regulation does not burden conduct within the scope of the Second

Amendment as historically understood, then the law comports with the Second

Amendment.” Id. “But if it does, then [the Court] must apply an appropriate form

of means-end scrutiny.” Id. Plaintiffs must show that the challenged law “is

unconstitutional in all applications to prevail in their facial challenge.”

GeorgiaCarry.Org, 687 F.3d at 1260-61 (citing United States v. Salerno, 481 U.S.

739 (1987)).

      Section 790.065(13) does not burden conduct within the scope of the Second

Amendment and, even if it does, it survives the applicable level of scrutiny—



       2
          See, e.g., Gould v. Morgan, 907 F.3d 659, 669 (1st Cir. 2018); Young v. Hawaii, 896
F.3d 1044, 1051 (9th Cir. 2018); Nat’l Rifle Ass’n v. BATFE, 700 F.3d 185, 194-95 (5th Cir.
2012); United States v. Greeno, 679 F.3d 510, 518 (6th Cir. 2012); Heller v. District of
Columbia, 670 F.3d 1244, 1252 (D.C. Cir. 2011) (“Heller II”); Ezell v. City of Chicago, 651 F.3d
684, 701-04 (7th Cir. 2011); United States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010); United
States v. Reese, 627 F.3d 792, 800-01 (10th Cir. 2010); United States v. Marzzarella, 614 F.3d
85, 89 (3d Cir. 2010).


                                               5
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 6 of 36




intermediate scrutiny. At a minimum, Plaintiffs’ facial claims fail because the

challenged age qualification is not unconstitutional in all applications.

      A.     Fla. Stat. § 790.065(13) does not burden conduct protected by the
             Second Amendment as historically understood.

      Plaintiffs’ facial Second Amendment challenge fails at the first step of the

analysis because prohibiting those under 21 years old from purchasing firearms

does not burden conduct protected by the Second Amendment.

      1. “Like most rights, the right secured by the Second Amendment is not

unlimited.” District of Columbia v. Heller, 554 U.S. 570, 626 (2008). In Heller, for

example, the Court disclaimed any intent to cast doubt on “laws imposing

conditions and qualifications on the commercial sale of arms” or other

“presumptively lawful regulatory measures.” Id. at 626-27 & n.26. In addition,

certain classes of individuals do not enjoy Second Amendment rights. See id. at

626 (declining to cast doubt on “longstanding prohibitions on the possession of

firearms by felons and the mentally ill”). And the Second Amendment’s core

guarantee extends to “law-abiding, responsible citizens.” Heller, 554 U.S. at 635

(emphasis added).

      In assessing the handgun ban at issue in Heller, the Court measured it

against “the historical understanding of the scope of the right,” id. at 625; to

determine this historical understanding, the Court examined framing-era

dictionaries and other writings, and “how the Second Amendment was interpreted

                                          6
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 7 of 36




from immediately after its ratification through the end of the 19th century.” Id. at

605. In particular, the Court examined early state constitutions and laws, early

judicial decisions, and early commentary. See generally 554 U.S. at 576-619, 626-

29; see also id. at 595 (looking to both “text and history”).

      But the Court did not confine its inquiry to framing-era—or even 19th-

century—sources. Instead, it looked to post-ratification sources through the post-

Civil War period, see id. at 614-19, and it recognized as limitations on the Second

Amendment’s scope a non-exhaustive list of “longstanding” regulations of

significantly more modern vintage. 554 U.S. at 626-27 & n.26; see BATFE, 700

F.3d at 196 (“Heller considered firearm possession bans on felons and the mentally

ill to be longstanding, yet the current versions of these bans are of mid-20th

century vintage.”); Fyock v. Sunnyvale, 779 F.3d 991, 997 (9th Cir. 2015); United

States v. Skoien, 614 F.3d 638, 640-41 (7th Cir. 2010) (en banc); C. Kevin

Marshall, Why Can’t Martha Stewart Have a Gun?, 32 Harv. J.L. & Pub. Pol’y

695, 698 (2009) (“The federal ‘felon’ disability” that Heller approved as

longstanding “is less than fifty years old.”).

      2. Applying Heller’s approach makes clear that the historical understanding

of the scope of the Second Amendment right does not include a guarantee that

those under 21 may purchase firearms.




                                           7
       Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 8 of 36




       Early Legislation. During the 1800s and early 1900s, many states prohibited

the sale or transfer of deadly weapons to minors. See United States v. Rene E., 583

F.3d 8, 14 (1st Cir. 2009). “[B]y the end of the 19th century, nineteen States and

the District of Columbia had enacted laws expressly restricting the ability of

persons under 21 to purchase or use particular firearms, or restricting the ability of

‘minors’ to purchase or use particular firearms while the state age of majority was

set at age 21.” BATFE, 700 F.3d at 202 & n.14 (citing laws dating between 1856

and 1897). Often, these prohibitions expressly targeted handguns, see Rene E., 583

F.3d at 14—which Heller dubbed “the quintessential self-defense weapon” entitled

to core Second Amendment protection, 554 U.S. at 629—and some criminalized

their “mere possession,” Rene E., 583 F.3d at 14.

       Some of these laws extended further still. For example, Delaware prohibited

“‘knowingly sell[ing] a deadly weapon to a minor other than an ordinary pocket

knife.’” BATFE, 700 F.3d at 202 (quoting State v. Quail, 92 A. 859, 859 (Del.

1914)); Rene E., 583 F.3d at 14 (same); see also ch. 548, § 1, 1881, 16 Del. Laws

716, 716. By 1923, 23 jurisdictions had imposed restrictions on minors’ access to

deadly weapons. BATFE, 700 F.3d at 202. Importantly, 21 was the age of majority

at the time these early statutes were enacted; it was not until the 1970s that states

enacted legislation to lower the age of majority to 18. BATFE, 700 F.3d at 201,

204.


                                          8
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 9 of 36




      A more general tradition of regulations aimed at “particular groups for

public safety reasons” and “disarming select groups for the sake of public safety”

extends back to the Framing and even the colonial period. BATFE, 700 F.3d at

200; see id. at 201 (concluding that framing-era attitudes were consistent with

firearm age restrictions); Rene E., 583 F.3d at 15-16 (same); United States v. Bena,

664 F.3d 1180, 1183-84 (8th Cir. 2011) (citing scholarship concluding that

“children” are among those whose access to firearms may be restricted).

      Early Courts and Commentators. Early courts and commentators, including

some that Heller relied upon, “maintained that age-based restrictions on the

purchase of firearms—including restrictions on the ability of persons under 21 to

purchase firearms—comported with the Second Amendment.” BATFE, 700 F.3d at

202-03; see Powell v. Tompkins, 926 F. Supp. 2d 367, 388 (2013) (D. Mass. 2013),

aff’d, 783 F.3d 332 (1st Cir. 2015) (“Case law from jurisdictions across the country

confirms that during the late nineteenth and early twentieth centuries, minors’

capacity to purchase and own firearms was significantly curtailed.”). For example,

Thomas Cooley, a well-respected 19th-century judge and professor upon whose

treatise Heller relied, see 554 U.S. at 616-17, “agreed that ‘the State may prohibit

the sale of arms to minors.” BATFE, 700 F.3d at 203 (quoting Thomas M. Cooley,

Treatise on Constitutional Limitations 740 n.4 (5th Ed. 1883)).




                                         9
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 10 of 36




      Several early court decisions concurred with Cooley’s assessment. In State

v. Callicutt, the Tennessee Supreme Court—whose understanding of the right to

arms Heller repeatedly endorsed, see 554 U.S. at 603, 608, 613-14, 629—upheld a

state law that criminalized the selling, giving, or loaning of pistols to minors. 69

Tenn. 714, 714-15 (1878). At the time, the age of majority was 21. BATFE, 700

F.3d at 203. The court explained that it did not “deem it necessary to do more than

say that [it] regard[ed] the [challenged statute] not only constitutional as tending to

prevent crime but wise and salutary in all its provisions.” Callicutt, 69 Tenn. at

716-17.

      Similarly, the Alabama Supreme Court—whose right-to-arms decisions

Heller also approvingly cited, see 554 U.S. at 627, 629—upheld a conviction under

a nearly identical state law. See Coleman v. State, 32 Ala. 581, 582-83 (1858). And

an early Georgia appellate decision upheld against a state constitutional challenge

even a ban on juvenile handgun possession. See Glenn v. State, 72 S.E. 927 (Ga.

1911); see Heller, 554 U.S. at 612-13, 626, 629 (citing Glenn with approval). And

a few years after Glenn, the Illinois Supreme Court held that a city ordinance

effectively banning all minors from purchasing handguns was consistent with the

Second Amendment and the Illinois Constitution’s right-to-arms guarantee. Biffer

v. City of Chicago, 116 N.E. 182, 184-85 (Ill. 1917).




                                          10
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 11 of 36




      Modern Legislation. Heller also treated as relevant to the scope of the

Second Amendment right more modern regulations that bear enough resemblance

to early regulations that they may be considered “longstanding.” 554 U.S. at 626-

27 & n.26; see BATFE, 700 F.3d at 196; Fyock, 779 F.3d at 997; Skoien, 614 F.3d

at 641; Marshall, Why Can’t Martha Stewart Have a Gun?, 32 Harv. J.L. & Pub.

Pol’y at 698. Current federal and state laws confirm that an age qualification for

purchasing firearms—and a 21-year-old age qualification, in particular—is well-

established.

      For example, federal law prohibits those under 21 from purchasing handguns

from licensed dealers and—with narrow exceptions—prohibits those under 18

years of age from possessing them. See 18 U.S.C. § 922(b)(1); 18 U.S.C.

§ 922(x)(2), (5). It also prohibits dealers from selling any firearm to those under

the age of 18. 18 U.S.C. § 922(b)(1). Several states have gone further and

established 21 as the minimum age (with narrow exceptions) for handgun or long-

gun possession. E.g., Haw. Rev. Stat. Ann. § 134-2(a), (d); 430 Ill. Comp. Stat.

65/2(a)(1), 65/4(a)(2)(i); D.C. Code Ann. §§ 7-2502.03, D.C. Mun. Regs. tit. 24,

§ 2301.1.

      Moreover, in enacting permissive concealed-carry regimes, Florida, like

most shall-issue states, requires licensees to be 21 years of age; few states allow

concealed carry by those under 21. See § 790.06(2)(b), Fla. Stat.; Clayton E.


                                        11
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 12 of 36




Cramer & David B. Kopel, “Shall Issue”: The New Wave of Concealed Handgun

Permit Laws, 62 Tenn. L. Rev. 679, 688-706 (1995); Allen Rostrom, The Second

Amendment on Campus, 14 Geo. J.L. & Pub. Pol’y 245, 259 n.101 (2016). This

reflects a well-established understanding among states recognizing broad carry

rights that only those 21 and older are responsible enough to carry firearms in

public.

      Post-Heller case law. Recent judicial decisions support the conclusion that

those under 21 have no Second Amendment right to purchase firearms. In BATFE,

the Fifth Circuit held that the federal 21-year-old age minimum for purchasing

handguns from licensed dealers did not burden a Second Amendment right. Based

on a lengthy historical analysis, the court concluded that “a representative citizen

of the founding era conceived of a ‘minor’ as an individual who was unworthy of

the Second Amendment guarantee, and conceived of [those under age 21] as

‘minors’”; that the challenged law was “consistent with a longstanding tradition of

targeting select groups’ ability to access and to use arms for the sake of public

safety”; and that the challenged law “appear[ed] consistent with a longstanding

tradition of age- and safety-based restrictions on the ability to access arms.” 700

F.3d at 202, 203; see Hirschfeld v. BATFE, No. 3:18-cv-103, 2019 WL 4923955

(W.D. Va. Oct. 4, 2019) (rejecting facial challenge to same after canvassing similar

evidence of historical understanding).


                                         12
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 13 of 36




      The Fifth Circuit found this reasoning fully applicable when it later upheld a

state law prohibiting those under 21 from carrying handguns in public, see

National Rifle Ass’n of America, Inc. v. McCraw, 719 F.3d 338, 347 (5th Cir.

2013), and other courts have employed it to uphold similar 21-year-old age

conditions on firearm carry, e.g., Powell v. Tompkins, 926 F. Supp. 2d 367, 387-90

(D. Mass. 2013) (upholding a similar state 21-year-old age condition on firearm

carry); Illinois v. Mosley, 33 N.E.3d 137, 155 (Ill. 2015) (same).

      In addition, the First Circuit has upheld an age restriction on the same

reasoning. In Rene E., the court upheld a federal ban on handgun possession by

those under 18 years of age. 583 F.3d at 9, 11-19. The court conducted a lengthy

historical analysis, id. at 14-16, “rest[ing] [its] conclusion on the existence of a

longstanding tradition of prohibiting juveniles from both receiving and possessing

handguns,” id. at 12. The court found numerous examples of 19th- and early 20th-

century restrictions on juvenile firearm possession, id. at 14-15, as well as

“evidence that the founding generation would have shared the view that public-

safety-based limitations of juvenile possession of firearms were consistent with the

right to keep and bear arms,” id. at 15. These sources arose during a time when 21

was deemed the age of adulthood. BATFE, 700 F.3d at 203-04; see Black’s Law

Dictionary (10th ed. 2014) (defining “infant” as “a person under the age of twenty-

one years”).


                                         13
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 14 of 36




      Constitutional doctrine more generally. Excluding persons under the age of

21 from a Second Amendment right to purchase firearms accords not only with the

historical understanding of the scope of the Second Amendment, Heller’s

framework, and post-Heller case law, but also with constitutional doctrine more

generally. The Supreme Court has “recognized three reasons justifying the

conclusion that the constitutional rights of children cannot be equated with those of

adults: the peculiar vulnerability of children; their inability to make critical

decisions in an informed, mature manner; and the importance of the parental role

in child rearing.” Bellotti v. Baird, 443 U.S. 622, 634 (1979). There is no reason to

think that the Second Amendment should be any different. See, e.g., Rene E., 583

F.3d at 16 n.8.

      3. Florida’s age qualification falls under Heller’s “longstanding” regulations

exception to the Second Amendment. Heller, 554 U.S. at 626-27. Such

“longstanding” regulations are limitations on the scope of the right, rather than

regulations that trigger but pass heightened judicial scrutiny. See Focia, 869 F.3d

at 1285-86 (noting that Heller’s “longstanding” regulations “comport with the

Second Amendment because they affect individuals or conduct unprotected by the

right to keep and bear arms”); accord Drake v. Filko, 724 F.3d 426, 431 (3d Cir.

2013); Fyock, 779 F.3d at 996-97; Bena, 664 F.3d at 1183.




                                         14
       Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 15 of 36




        Consistent with longstanding historical practice, Florida has required

adulthood as a “condition” or “qualification” on the purchase of firearms. Florida’s

statute follows a long tradition of laws conditioning the purchase of firearms on the

purchaser’s having obtained the traditional age of majority—21 years of age. See

BATFE, 700 F.3d at 201, 204. And Florida’s statute does not prevent those

between the ages of 18 and 20 from possessing firearms, but only from purchasing

them. Fla. Stat. §§ 790.065(13), 790.22(3) (2018).

        A careful review of the historical understanding of the Second Amendment

and the sources that Heller teaches courts to look to demonstrates that Florida’s

age qualification for purchasing firearms does not burden Plaintiffs’ Second

Amendment rights. As a result, it is facially constitutional.

        4. What is more, “to prevail in their facial challenge,” Plaintiffs must show

that    the   challenged   statute   “is   unconstitutional     in   all   applications.”

GeorgiaCarry.Org, 687 F.3d at 1260-61 (citing Salerno, 481 U.S. 739). They

cannot do so. For example, although one might envision a plaintiff whose interest

in obtaining a firearm for the purpose of engaging in self-defense in the home is in

fact burdened by Florida’s age qualification—for example, an 18-to-20-year-old

who cannot obtain a firearm through any other means but purchase—Plaintiffs do

not and cannot dispute that many persons between the ages of 18 and 20 may have

other lawful means of obtaining access to firearms. In other words, because the


                                           15
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 16 of 36




statute places an age qualification only on purchasing a firearm, in many instances

an 18-to-20-year-old will be able to exercise the core Second Amendment right to

self-defense in the home by possessing firearms obtained through other legal

means. Thus, even if the Court were to hold that Florida’s age qualification may

burden some conduct protected by the Second Amendment, Plaintiffs cannot

establish that it is unconstitutional in all applications, as circuit precedent demands.

      B.     Even if Fla. Stat. § 790.065(13) burdens conduct protected by the
             Second Amendment, the statute satisfies the applicable standard
             of review.

      In Defendants’ view, Plaintiffs’ claims fail as a matter of law because the

challenged state statute does not, as a categorical matter, violate the Second

Amendment. If the Court disagrees and finds that Florida’s age restriction

“substantially burden[s]” conduct protected by the Second Amendment, the Court

must “apply an appropriate form of means-end scrutiny.” Focia, 869 F.3d at 1286.

As explained below, courts considering similar challenges have concluded that, at

most, intermediate scrutiny applies to the kind of law at issue here. Section

790.065(13) survives intermediate scrutiny.

             1.     Assuming that Plaintiffs’ claims do not fail based on a
                    categorical analysis, intermediate scrutiny applies.

      Because the Eleventh Circuit has upheld every firearm regulation it has

considered on the ground that the law does not burden conduct protected by the

Second Amendment, the court has not yet determined what level of means-end

                                          16
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 17 of 36




scrutiny applies to a law of this kind. See, e.g., GeorgiaCarry.Org, Inc. v. U.S.

Army Corps of Engineers, 788 F.3d 1318, 1328 (11th Cir. 2015). But “the

prevailing view” among the courts of appeals to have considered the issue is “that

the appropriate level of scrutiny ‘depends on the nature of the conduct being

regulated and the degree to which the challenged law burdens the right.’” BATFE,

700 F.3d at 205 (quoting United States v. Chester, 628 F.3d 673, 682 (4th Cir.

2010)).3

      Accordingly, the courts of appeals have held that “[a] regulation that

threatens a right at the core of the Second Amendment—for example, the right of a

law-abiding, responsible adult to possess and use a handgun to defend his or her

home and family—triggers strict scrutiny.” BATFE, 700 F.3d at 195 (quoting

Heller, 554 U.S. at 635, and citing Heller II, 670 F.3d at 1257, Masciandaro, 638

F.3d at 470, and Chester, 628 F.3d at 682). “A less severe regulation—a regulation

that does not encroach on the core of the Second Amendment—requires a less

demanding means-ends showing.” Id. And several circuits have held that, at most,

intermediate scrutiny applies to regulations that, like Section 790.065(13),

“impos[e] conditions and qualifications on the commercial sale of arms,” Heller,



      3 See also Heller v. D.C., 670 F.3d 1244, 1257 (D.C. Cir. 2011); United States v.
Masciandaro, 638 F.3d 458, 470 (quoting Chester, 628 F.3d at 682); United States v.
Marzzarella, 614 F.3d 85, 96 (3d Cir. 2010).


                                          17
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 18 of 36




554 U.S. at 626-27 & n.26 (emphasis added); see BATFE, 700 F.3d at 206;

McCraw, 719 F.3d at 348; Horsley v. Trame, 808 F.3d 1126, 1134 (7th Cir. 2015).

      In BATFE, the Fifth Circuit considered, in the alternative, whether the

federal prohibition on most handgun sales to those under 21 survived the second

step of the analysis. The court concluded that such “laws trigger nothing more than

‘intermediate scrutiny,’” BATFE, 700 F.3d at 205, because they do not

“substantial[ly] burden” core rights protected by the Second Amendment, id. at

195. Although the regulations at issue were narrower than Florida’s age

qualification provision, the Fifth Circuit’s reasoning applies here.

      First, like the federal regulations at issue there, Section 790.065(13)

establishes an age qualification, not a prohibition. “As with felons and the mentally

ill,” even “categorically restricting the presumptive Second Amendment rights of

18-to-20-year-olds does not violate the central concern of the Second

Amendment.” BATFE, 700 F.3d at 206 (emphasis added). That is because “[t]he

Second Amendment, at its core, protects ‘law-abiding, responsible” citizens.’” Id.

(quoting Heller, 554 U.S. at 635 (emphasis in original)). And Florida’s age

qualification requirement is merely a determination as to which citizens are

“responsible.” Such laws demand, at most, “an ‘intermediate’ level of scrutiny

because they regulate commercial sales through an age qualification with

temporary effect. Any 18-to-20-year-old subject to the ban will soon grow up and


                                          18
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 19 of 36




out of its reach,” and “[t]he temporary nature of the burden reduces its severity.”

BATFE, 700 F.3d at 207 (emphasis added). Moreover, the specific age Florida

chose—21—is tailored to the common law age of majority. See id. at 201.

      Second, like Congress, Florida did not “categorically” restrict whatever

Second Amendment rights, if any, persons under the age of 21 may have. Florida

expressly avoided “strik[ing] the core of the Second Amendment because [it]

do[es] not prevent 18-to-20-year-olds from possessing and using handguns ‘in

defense of hearth and home.’” BATFE, 700 F.3d at 206 (citing Heller, 554 U.S. at

628-30); see also Heller II, 670 F.3d at 1255, 1258 (applying intermediate scrutiny

to registration requirements that “make it considerably more difficult for a person

lawfully to acquire and keep a firearm, including a handgun, for the purpose of

self-defense in the home—the ‘core lawful purpose’ protected by the Second

Amendment,” but that do not “prevent[] an individual from possessing a firearm in

his home or elsewhere, whether for self-defense or hunting, or any other lawful

purpose” (quoting Heller, 554 U.S. at 630)). Instead, Florida followed the Supreme

Court’s guidance and imposed a “qualification[] on the commercial sale of arms.”

BATFE, 700 F.3d at 206 (citing Heller, 554 U.S. at 626-27) (emphasis added).

      For these reasons, if the Court proceeds to the second step of the

constitutional analysis, it should apply intermediate scrutiny.




                                         19
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 20 of 36




            2.     Fla. Stat. § 790.065(13) satisfies intermediate scrutiny.

      In the Second Amendment context, the courts of appeals have held that

intermediate scrutiny “requires the government to show a reasonable fit between

the law and an important government objective.” BATFE, 700 F.3d at 205; see

Heller, 670 F.3d at 1269 (same); Chester, 628 F.3d at 682 (same). “‘[T]he fit

between the challenged regulation and the asserted objective [must] be reasonable,

not perfect.’” Marzzarella, 614 F.3d at 98 (citing Lorillard Tobacco Co. v.

Reilly, 533 U.S. 525, 556 (2001), and Bd. of Trustees v. Fox, 492 U.S. at 480, 481

(1989)).

                   i.    Fla. Stat. § 790.065(13) serves an important government
                         objective.

      Florida’s age qualification is intended to further “[t]he ‘legitimate and

compelling state interest’ in protecting the community from crime.” Schall v.

Martin, 467 U.S. 253, 264 (1984). The legislature’s express purpose was to

“comprehensively address the crisis of gun violence, including . . . on school

campuses.” S.B. 7026, § 2. The courts of appeals have repeatedly held that this

interest satisfies intermediate scrutiny. See, e.g., Gould v. Morgan, 907 F.3d 659,

673 (1st Cir. 2018) (“It cannot be gainsaid that [the state] has compelling

governmental interests in both public safety and crime prevention.”); Horsley v.

Trame, 808 F.3d 1126, 1132 (7th Cir. 2015) (“It is clear that Illinois has an

important and compelling interest in its citizens’ safety.”); BATFE, 700 F.3d at 209

                                        20
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 21 of 36




(“[C]urbing violent crime perpetrated by young persons under 21—by preventing

such persons from acquiring handguns from FFLs—constitutes an important

government objective.”); Heller, 670 F.3d at 1258 (holding that the District of

Columbia had “two important governmental interests” supporting firearm

regulation—“to protect police officers and to aid in crime control”).

                   ii.    There is a “reasonable fit” between Fla. Stat.
                          § 790.065(13) and Florida’s interest in preventing gun
                          violence and crime.

      Florida’s age qualification is a reasonable fit for addressing this important

government objective.

      First, the qualification is a temporary restriction. “Any 18-to-20-year-old

subject to the ban will soon grow up and out of its reach.” BATFE, 700 F.3d at 207.

And, brief though the restriction is, it is virtually certain to advance Florida’s

interest in preventing gun violence and crime. Years before the Florida legislature

considered Section 790.065(13), the Fifth and Seventh Circuits considered the

same age group and held—as a matter of law—that “[t]he goal of protecting public

safety is supported by studies and data regarding persons under 21 and violent and

gun crimes.” Horsley v. Trame, 808 F.3d 1126, 1133 (7th Cir. 2015) (affirming

summary judgment); BATFE, 700 F.3d at 209-10 (same).

      As the Fifth Circuit explained:

      Congress conducted a multi-year investigation that revealed a causal
      relationship between the easy availability of firearms to young people

                                         21
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 22 of 36




      under 21 and the rise in crime. . . . Indeed, at a hearing held in
      connection with Congress’s inquiry, a law enforcement official
      reported, “The greatest growth of crime today is in the area of young
      people, juveniles, and young adults. The easy availability of weapons
      makes their tendency toward wild, and sometimes irrational behavior
      that much more violent, that much more deadly.”

BATFE, 700 F.3d at 207 (citations omitted). The court continued:

      The legislative record illustrates that Congress was concerned not
      only with “juveniles” under the age of 18, but also with “minors”
      under the age of 21. . . . Congress’s investigation had shown that
      “juveniles account for some 49 percent of the arrests for serious
      crimes in the United States,” while “minors account for 64 percent of
      the total arrests in this category.” Specifically, “minors under the age
      of 21 years accounted for 35 percent of the arrests for the serious
      crimes of violence including murder, rape, robbery, and aggravated
      assault,” and 21 percent of the arrests for murder.

Id. at 207-08 (citations omitted). Although the government undertook this analysis

in the late 1960s, the Fifth Circuit explained that the cause for concern had

continued unabated: “Those aged 18-20 accounted for 22 percent of all arrest[s] for

murder in 1997.” Id. at 209 (citation omitted). And “[s]tudies show that one in four

gun murders are committed by people aged 18 to 20.” Id. (citation omitted).

      The Seventh Circuit recounted the same data, and observed that “more

recent data reflects similar trends”:

       An FBI analysis of crime in 2014 reflects that 18-to-20-year-olds
      were responsible for more than 15.8% of all charges issued for murder
      and nonnegligent manslaughter. When forcible rape, robbery, and
      aggravated assault are added, 18-to-20-year-olds account for about
      11% of charges brought for violent crime. That is true even though
      that age group represented only about 4.1% of the country’s total
      population and 5.4% of the population over the age of 14.

                                        22
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 23 of 36




Horsley, 808 F.3d at 1133 (citations omitted).

      Second, Florida’s age qualification is reasonably calculated to advance the

state’s interest because it applies only to the purchase of firearms. Any law-abiding

person over the age of 18 may gift, loan, or allow the use of a firearm to an

otherwise qualified person over the age of 18, who may in turn keep and use that

firearm for any lawful purpose, including home defense, hunting, sport, and

practice shooting. The sale-gift distinction is aimed at a uniquely dangerous

problem—the purchase of firearms by 18-to-20-year-olds absent the judgment of a

parent, guardian, or other law-abiding adult that the individual is prepared for the

responsibility of gun ownership. As the Fifth Circuit explained, “[t]he clandestine

acquisition of firearms by juveniles and minors is a most serious problem facing

law enforcement and the citizens of this country.” BATFE, 700 F.3d at 199

(quoting S. Rep. No. 90-1097, at 79 (1968), 1968 U.S.C.C.A.N. 2112, 2167)

(defining “minors” as persons under the age of 21). “At the most,” therefore, the

statute “could cause minor inconveniences to certain youngsters who are mature,

law abiding, and responsible, by requiring that a parent or guardian over 21 years

of age make a handgun purchase for any person under 21.” BATFE, 700 F.3d at

199 (quoting 114 Cong. Rec. 12279, at 12309 (1968) (Sen. Dodd)). And even in

such rare cases, any inconvenience is temporary.



                                         23
      Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 24 of 36




         Thus, because Florida’s age qualification seeks to address an important

government interest and is a reasonable fit for addressing that interest, it survives

intermediate scrutiny and is facially constitutional.

II.      PLAINTIFFS’ EQUAL PROTECTION CLAIM FAILS AS A MATTER OF LAW.

         Plaintiffs’ claim under the Equal Protection Clause should be dismissed with

prejudice because the Florida’s age-based classification easily satisfies rational-

basis review.

         A.    Rational-basis review applies to Plaintiffs’ Equal Protection
               claim.

         Plaintiffs argue that Florida’s age qualification violates the Equal Protection

Clause because it treats 18-to-20-year-olds differently from adults. Compl. ¶ 32.

Rational-basis review applies to Plaintiffs’ claim because “age is not a suspect

classification under the Equal Protection Clause.” Kimel v. Fla. Bd. of Regents, 528

U.S. 62, 83 (2000). The Constitution permits legislatures to “draw lines on the

basis of age when they have a rational basis for doing so at a class-based level.” Id.

at 86.

         That Plaintiffs’ claim involves the Second Amendment does not change the

level of scrutiny. “[E]qual protection does not provide [an] additional safeguard for

Second Amendment rights.” Dearth v. Lynch, 791 F.3d 32, 38 (D.C. Cir. 2015).

Thus, where a statute does not violate the Second Amendment and does not

involve a suspect classification, rational-basis review applies. Mance v. Sessions,

                                           24
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 25 of 36




896 F.3d 699, 711 (5th Cir. 2018) (explaining that without suspect classification,

Equal Protection claim in case involving Second Amendment right was subject to

rational-basis review); see Nordyke v. King, 681 F.3d 1041, 1043 n.2 (9th Cir.

2012) (en banc); Hightower v. City of Boston, 693 F.3d 61, 83 (1st Cir. 2012);

BATFE, 700 F.3d 185, 212 (5th Cir. 2012).

      B.     Section 790.065(13) easily passes rational-basis review.

      Plaintiffs cannot meet their burden to establish that the Legislature’s actions

were irrational. “The rational basis test asks (1) whether the government has the

power or authority to regulate the particular area in question, and (2) whether there

is a rational relationship between the government’s objective and the means it has

chosen to achieve it. This standard is easily met.” Leib v. Hillsborough Cty. Pub.

Transp. Comm’n, 558 F.3d 1301, 1306 (11th Cir. 2009). In fact, “when conducting

rational basis review,” a court “will not overturn” legislation “unless the varying

treatment of different groups or persons is so unrelated to the achievement of any

combination of legitimate purposes that [the court] can only conclude that the

[government’s] actions were irrational.” Kimel, 528 U.S. at 84 (internal quotation

marks omitted); see McGowan v. Maryland, 366 U.S. 420, 425-26 (1961)

(explaining that the Equal Protection Clause “is offended only if the classification

rests on grounds wholly irrelevant to the achievement of the State’s objective”).




                                         25
       Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 26 of 36




         And because age classifications are “presumptively rational,” Plaintiffs

“bea[r] the burden of proving that the facts on which the classification is

apparently based could not reasonably be conceived to be true by the governmental

decisionmaker.” Kimel, 528 U.S. at 84 (citation and internal punctuation omitted).

Meanwhile, the government may “rely on age as a proxy for other qualities,

abilities, or characteristics that are relevant to the State’s legitimate interests.” Id.

at 84.

         For the same reasons that the statute’s age classification is reasonably

adapted to an important state interest, see supra Part I.B.2, it is rationally related to

a legitimate state interest. See BATFE, 700 F.3d at 212. In other words, because the

statute meets intermediate scrutiny, it necessarily passes rational-basis review. See

McCraw, 719 F.3d at 350 (holding that statute passed rational-basis review

because “the scheme survive[d] the more stringent intermediate scrutiny”).

III.     THE ELEVENTH AMENDMENT BARS             PLAINTIFFS’ CLAIMS AGAINST THE
         ATTORNEY GENERAL OF FLORIDA.
         The Attorney General of Florida is entitled to sovereign immunity under the

Eleventh Amendment because she does not have enforcement authority over the

provision that Plaintiffs challenge. As a result, this Court should dismiss her from

the suit as an improper party.




                                           26
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 27 of 36




      A.     Only state officials with authority to enforce a statute are proper
             defendants in an action challenging the constitutionality of that
             statute.
      Under the Eleventh Amendment, a state may not be sued in federal court

unless it waives its sovereign immunity or its immunity is abrogated by an act of

Congress under section 5 of the Fourteenth Amendment. Grizzle v. Kemp, 634 F.3d

1314, 1319 (11th Cir. 2011). Under Ex Parte Young, 209 U.S. 123 (1908), certain

suits alleging violations of the federal constitution, filed against a state official in

her official capacity for injunctive relief on a prospective basis, are not considered

to be suits against the state that violate the Eleventh Amendment.

      This exception, however, has been read narrowly. A state official is subject

to suit in his official capacity only “when his office imbues him with the

responsibility to enforce the law or laws at issue in the suit.” Grizzle, 634 F.3d at

1319; see Wusiya v. City of Miami Beach, 614 F. App’x 389, 393 (11th Cir. 2015)

(same). In other words, “federal courts have refused to apply Ex [P]arte Young

where the officer who is charged has no authority to enforce the challenged

statute.” Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326, 1342 (11th Cir.

1999). That authority must be specific, as opposed to the official’s “general

executive power,” which is “not a basis for jurisdiction in most circumstances.”

Women’s Emergency Network v. Bush, 323 F.3d 937, 949 (11th Cir. 2003); see

ACLU v. Florida Bar, 999 F.2d 1486, 1490 (11th Cir. 1993) (Florida Bar was


                                          27
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 28 of 36




proper defendant because of its “authority to seek sanctions” for violations of

ethics rules).

       As for suits against a state attorney general in particular, the Supreme Court

explained that if state statutes could be challenged by suing the attorney general on

the theory that she “might represent the state in litigation involving the

enforcement of its statutes,” it would eviscerate “the fundamental principle that

[States] cannot, without their assent, be brought into any court at the suit of private

persons.” Ex Parte Young, 209 U.S. at 157.

       B.        The Florida Attorney General lacks authority to enforce the
                 challenged provision.

       Here, the Attorney General is not a proper party because she is not

authorized to enforce the challenged provision. The Attorney General is Florida’s

“chief state legal officer.” Art. IV, s. 4(b), Fla. Const. But contrary to Plaintiffs’

allegation that the Attorney General “is responsible for directing and supervising

the prosecution of all offenses against Florida’s criminal law” (Compl. ¶ 11),

Florida law does not vest the Attorney General with authority to direct or supervise

the prosecution of crimes (with the limited exceptions discussed below), and the

Attorney General does not have authority to prosecute the particular crime at issue

here.4 Nor does any provision in the Florida Statutes. And indeed, Plaintiffs


       4
        By contrast, the Eleventh Circuit has held that Georgia’s governor was a proper party
because he was “responsible for law enforcement” and he “ha[d] the residual power to

                                             28
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 29 of 36




identify no constitutional provision or statute authorizing the Attorney General to

enforce Section 790.065(13). Thus, because the Attorney General does not “have

any relationship to the enforcement of [the challenged] provision, . . . the Ex Parte

Young doctrine does not apply.” Summit Med. Assocs., 180 F.3d at 1342.5

       Instead, under Florida’s Constitution, it is the locally elected state attorney—

not the Attorney General—who is “the prosecuting officer of all trial courts in

[each judicial] circuit,” subject only to exceptions not applicable here.6 Art. V, s.

17, Fla. Const.; State v. Barritt, 531 So. 2d 338, 342 (Fla. 1988) (“[T]he state

attorney has complete discretion in deciding whether and how to prosecute.”); see

Freiberg, 2006 WL 2362046, at *6. In general, “[w]ith respect to the prosecution

of crimes, the State acts exclusively through the offices of the state attorneys,” and

commence criminal prosecutions” and to “direct the Attorney General to ‘institute and
prosecute.’” Luckey v. Harris, 860 F.2d 1012, 1016 (11th Cir. 1988).
       5
           See also Okpalobi v. Foster, 244 F.3d 405, 422-25 (5th Cir. 2001) (en banc)
(constitutional challenge to state statute not viable under Ex Parte Young because no
enforcement connection existed between Governor or Attorney General and the statute); Bolbol
v. Brown, 120 F. Supp. 3d 1010, 1018 (N.D. Cal. 2015) (finding an allegation that California’s
Attorney General, as its “chief legal officer,” has “[a] ‘general duty to enforce California law’”
to be “plainly insufficient to invoke the Ex Parte Young exception to Eleventh Amendment
immunity”); June Med. Servs., LLC v. Caldwell, No. 3:14-cv-525, 2014 WL 4296679, at *3
(M.D. La. Aug. 31, 2014) (Louisiana Attorney General’s “broad power” as the state’s chief legal
officer is insufficient to trigger Ex Parte Young exception).
       6
           Those exceptions include “violations of municipal ordinances,” Art. V, s. 17, Fla.
Const.; and “violations of criminal laws occurring or having occurred, in two or more judicial
circuits as part of a related transaction, or when any such offense is affecting or has affected two
or more judicial circuits as provided by general law,” Art. IV, s. 4(b), Fla. Const.; neither of
which is relevant here. Section 790.065(13) is not a municipal ordinance, and the statewide
prosecutor is authorized by statute to prosecute only the offenses enumerated in Section 16.56,
Fla. Stat., a list that does not include Section 790.065(13).


                                                29
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 30 of 36




“[n]o other officers or agencies of the State are vested with that responsibility or

power.” Cook v. State, 921 So. 2d 631, 644 (Fla. 2d DCA 2005) (Canady, J.). 7

       The Attorney General does have considerable authority to act in the public

interest and, when necessary, to defend state statutes. She is the only official

authorized to represent Florida’s state interests in federal court, and she may

intervene in cases “in which the state may be a party, or in anywise interested.” See

State of Florida ex rel. Shevin v. Exxon Corp., 526 F.2d 266 (5th Cir. 1976); State

ex rel. Landis, Attorney General v. S.H. Kress & Co., 155 So. 823 (Fla. 1934);

State ex rel. Shevin v. Weinstein, 353 So. 2d 1251, 1254 (Fla. 3d DCA 1978);

§§ 16.01(4), (5), Fla. Stat. But that authority is wholly discretionary. See Mallory

v. Harkness, 923 F. Supp. 1546, 1553 (S.D. Fla. 1996), aff’d without opinion, 109

F.3d 771 (11th Cir. 1997) (“It has long been recognized that the [Attorney General]

is not a necessary party each time the constitutionality of a statute is drawn into

question . . . The [Attorney General] is thus not affirmatively required to intervene

every time an entity challenges the constitutionality of a statute.” (citations

omitted)). And forcing the Attorney General to defend the constitutionality of a




       7
          See also Johnson v. State, 314 So. 2d 573, 577 (Fla. 1975) (“In both the adult and
juvenile divisions of our court system, the State Attorney is the prosecuting officer.”); Austin v.
State ex rel. Christian, 310 So. 2d 289, 292 (Fla. 1975) (“A state attorney in Florida is not
merely a prosecuting officer in the circuit in which he is elected, he is also an officer of the State
in the general matter of enforcement of the criminal law.”).


                                                 30
        Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 31 of 36




statute would effectively eliminate her unreviewable discretion to intervene. See

State ex rel. Landis v. S. H. Kress & Co., 155 So. 823, 826 (Fla. 1934).

         At most, the Attorney General’s statutory authority to intervene vests only

general executive power that does not constitute a “sufficient connection” to permit

the exercise of jurisdiction. Women’s Emergency Network, 323 F.3d at 949-50; see

Osterback v. Scott, 782 F. App’x 856, 859 (11th Cir. 2019) (holding that Florida

Governor’s “general authority to enforce Florida’s laws” did not make him a

proper party). The Court should therefore dismiss the Attorney General from this

suit.

         In fact, several district courts in Florida have dismissed the Attorney General

from similar suits challenging the constitutionality of state statutes for that very

reason. For example, in Roberts v. Bondi, the court dismissed Florida’s Attorney

General in a case challenging the constitutionality of another provision of the law

at issue here on the basis that she did not have authority to enforce it. No. 8:18-cv-

1062, 2018 WL 3997979, at *3 (M.D. Fla. Aug. 21, 2018). Although merely

persuasive, Roberts is directly on point. The court explained that state attorneys,

not the Attorney General, enforce the criminal law in Florida, and that although the

Attorney General is entitled to be heard if she so chooses, “that does not mean

enforcing this statute is her duty for Ex Parte Young purposes.” Id. at *2. See also

Jones-El v. Fla., No. 8:18-cv-1621, 2018 WL 6983499, at *4-5 (M.D. Fla. Dec. 3,


                                           31
     Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 32 of 36




2018) (dismissing Attorney General as party where plaintiff failed to plead any

facts showing that Attorney General had enforcement authority over challenged

provision); Freiberg v. Francois, No. 4:05-cv-177, 2006 WL 2362046, at *6 (N.D.

Fla. Aug. 15, 2006) (dismissing Attorney General as party where Attorney General

had “no role” in the “enforcement of the [challenged] criminal statute”).

      Recent cases where this Court concluded that Florida’s Secretary of State

had sufficient enforcement authority over challenged statutes also confirm that the

Attorney General is not a proper party here. In Florida Democratic Party v. Scott,

the Court held that the Secretary of State was a proper party because he was

“vested with the power to issue orders directing compliance with the election code

or prohibiting violations thereof.” 215 F. Supp. 3d 1250, 1255 (N.D. Fla. 2016).

The Attorney General has no comparable power as to the challenged statute here.

See also Madera v. Detzner, 325 F. Supp. 3d 1269, 1277-78 (N.D. Fla. 2018)

(holding that Secretary of State was a proper party because of his specific power

and duty to enforce Department regulations); Fla. Democratic Party v. Detzner,

No. 4:16-cv-607, 2016 WL 6090943, at *5 (N.D. Fla. Oct. 16, 2016) (holding that

Secretary of State was a proper party because he had power “to order supervisors

of elections to perform specific duties” relevant to the challenged statute).

      This Court has also articulated a separate reason why an official without

enforcement power over a challenged statute is not a proper party. “If relief is


                                          32
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 33 of 36




sought against an official who cannot remedy the plaintiff’s alleged injury, there is

no ‘case or controversy between himself and the defendant[s] within the meaning

of Art[icle] III.’” Gallardo by & through Vassallo v. Senior, No. 4:16-cv-116,

2017 WL 3081816, at *6 (N.D. Fla. July 18, 2017); see Lewis v. Governor of

Alabama, 944 F.3d 1287 (11th Cir. 2019) (en banc) (holding that plaintiffs

challenging state statute lacked standing to sue Alabama’s Attorney General, who

had “no enforcement role” as to challenged statute); Socialist Workers Party v.

Leahy, 145 F.3d 1240, 1248 (11th Cir. 1998) (dismissing, for lack of standing,

supervisors of elections who had “no source of power” to enforce provision at

issue). The order that Plaintiffs seek, enjoining the Attorney General “from

enforcing FLA. STAT. § 790.065(13)” (Compl. ¶ 34(b)), would not prevent state

attorneys from prosecuting Plaintiffs’ members for violating Section 790.065(13).

Thus, the Attorney General should be dismissed as a party for lack of standing as

well.

                                 CONCLUSION

        This Court should dismiss the Complaint with prejudice, as to both

defendants, because it fails to state a claim on which relief may be granted. In the

alternative, the Court should dismiss the Complaint with prejudice as to the

Attorney General on the ground that she is an improper defendant.




                                         33
Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 34 of 36




                              Respectfully submitted.

                              ASHLEY MOODY
                              ATTORNEY GENERAL

                              /s/ Christopher J. Baum
                              CHRISTOPHER J. BAUM (FBN 1007882)
                              Deputy Solicitor General

                              AMIT AGARWAL (FBN 125637)
                              Solicitor General
                              ELIZABETH TEEGEN (FBN 833274)
                              Chief Assistant Attorney General
                              BARBARA JEAN THRONE (FBN 776505)
                              Senior Assistant Attorney General
                              TIMOTHY NEWHALL (FBN 391255)
                              Senior Assistant Attorney General

                              Office of the Attorney General
                              State of Florida
                              1 SE 3rd Ave Suite 900
                              Miami, FL 33131
                              (786) 792-6269
                              (850) 410-2672 (fax)
                              christopher.baum@myfloridalegal.com


                              Counsel for Defendants




                               34
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 35 of 36




                        CERTIFICATE OF SERVICE

      I certify that on this 21st day of January, 2020, a copy of the foregoing was

served on all counsel of record through the Court’s CM/ECF Notice of Electronic

Filing System.



                                             /s/ Christopher J. Baum
                                             Christopher J. Baum




                                        35
    Case 4:18-cv-00137-MW-CAS Document 73 Filed 01/21/20 Page 36 of 36




                        CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 7.1(F) of the Local Rules of the Northern District of

Florida, I certify that the foregoing Motion and Incorporated Memorandum

contains 7,894 words.



                                         /s/ Christopher J. Baum
                                         Christopher J. Baum




                                    36
